267 F.2d 663
Leonard K. HANSFORD, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 14932.
United States Court of Appeals District of Columbia Circuit.
Argued April 15, 1959.
Decided May 21, 1959.

Mr. Percy H. Russell, Washington, D. C. (appointed by this court) with whom Mr. Aloysius B. McCabe, Washington, D. C., was on the brief, for appellant.
Mr. Jack Marshall Stark, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellee.
Before PRETTYMAN, Chief Judge, and WASHINGTON and BASTIAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from conviction for violation of the Narcotics Act, 21 U.S.C. A. § 171 et seq., the grounds of the appeal being the refusal of a witness to answer certain questions on the ground of possible self-incrimination, and failure of the trial court to grant a mistrial because of statements made by a witness.


2
We find no error.


3
Affirmed.